t c summary opinion united_states tax_court michael l and ann burski petitioners v commissioner of internal revenue respondent docket no 14505-04s filed date michael l and ann burski pro_se michele a yates for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case the trial was conducted by special_trial_judge carleton d powell who died after the case was submitted the parties have declined the opportunity for a new trial or for supplementation of the record and have expressly consented to the reassignment of the case for opinion and decision respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for following concessions we must decide whether petitioners may deduct travel_expenses under sec_162 this requires that we decide whether michael l burski petitioner was away from home when he incurred the expenses background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits 2respondent concedes that for the taxable_year sec_2001 and sec_2002 michael l burski petitioner was an independent_contractor petitioner concedes that income he received from the institute for defense analyses is included in gross_receipts reported on schedule c profit or loss from business sole_proprietorship and that his schedule c income is subject_to self-employment_tax petitioners concede that they had additional capital_gain of dollar_figure and dividends of dollar_figure in 3the only other issues remaining are computational a petitioners’ income-producing activities and their and income_tax returns petitioners resided in lancaster pennsylvania when they filed the petition ann burski mrs burski works in lancaster pennsylvania as a self-employed property manager petitioner retired from the air force in and receives a pension and other retirement benefits when petitioner retired from the air force he started a business he later moved to lancaster to work for international signal and control since then petitioners have continuously maintained their personal_residence in lancaster in petitioner began working as a consultant for several different companies and government agencies including the institute for defense analyses ida petitioner contracted with ida to provide services part time as a military consultant analyst ida has its headquarters in alexandria virginia and does not have an office or facility in or around lancaster pennsylvania ida paid petitioner at an hourly rate for the hours he worked and reimbursed him for all of his expenses relating to his trips between lancaster and alexandria over a period of years petitioner consulted with ida on a series of specialized projects that frequently required him to work with classified information accessible only in the washington d c metropolitan area ida provided petitioner with work space and support staff in alexandria throughout the entire working relationship petitioner performed some of his work for ida from his home in pennsylvania where he was able to connect through his laptop computer to ida’s computer network to access nonsecure information over the years petitioner steadily increased the hours he worked for ida he eventually stopped accepting consulting work for other companies and government agencies and since has worked exclusively for ida by petitioner was working more than big_number hours in each 6-month period because of the number of hours petitioner worked for ida ida was prohibited from paying petitioner for the expenses he incurred for his trips between lancaster and alexandria in ida began treating petitioner as an employee ida treated petitioner’s compensation as wages paid the employer’s portion of the employment_taxes and issued petitioner forms w-2 wage and tax statement instead of forms 1099-misc miscellaneous income ida also stopped reimbursing him for the expenses he incurred for his trips between lancaster and alexandria during petitioner rented an apartment in washington d c where he stayed when he was working in alexandria during petitioner stayed in hotels when he was working in alexandria petitioners timely filed their federal_income_tax returns for and ida issued petitioner forms w-2 reporting that ida paid him compensation of dollar_figure in and dollar_figure in petitioner reported his compensation from ida as wages salaries tips etc on line of the returns but claimed deductions for expenses he incurred in the course of performing services for ida on schedules c profit or loss from business sole_proprietorship on the schedules c petitioner reported no gross_receipts and claimed deductions for the following expenses expense car and truck depreciation insurance legal and professional office expenses repairs and maintenance supplies travel meals and entertainment utilities other expense sec_2001 dollar_figure big_number big_number big_number dollar_figure big_number -0- big_number big_number big_number b_notice of deficiency and concessions by the parties in the notice_of_deficiency respondent treated petitioner as an employee of ida consistent with his reporting the compensation from ida as wages salaries tips etc on the returns respondent disallowed all deductions petitioner claimed on schedules c explaining that deductions for these amount were not allowed because petitioner had not established that he incurred or if he incurred paid these amounts for ordinary and necessary business purposes and that any amount qualifies as a business_expense as specified under the provisions of the internal_revenue_code respondent however allowed petitioners to deduct the following expenses as unreimbursed employee_expenses on schedules a itemized_deductions expense depreciation insurance legal and professional office expenses supplies utilities other expense sec_2001 dollar_figure -0- -0- dollar_figure big_number respondent did not allow petitioners any deduction for the following expenses expense car and truck depreciation insurance repairs and maintenance travel meals and entertainment utilitie sec_2001 dollar_figure -0- -0- big_number big_number big_number dollar_figure big_number -0- big_number big_number -0- petitioners timely filed a petition in this court seeking redetermination of the deficiencies petitioners concede that they are not entitled to deduct the dollar_figure claimed for repairs and maintenance_expenses in respondent concedes that petitioners are entitled to deduct the dollar_figure insurance expense disallowed for respondent concedes that mrs burski is entitled to deduct dollar_figure of the depreciation disallowed for the remaining dollar_figure of depreciation disallowed for is depreciation petitioner claimed for using his car in driving between lancaster and alexandria the disallowed car and truck expenses were petitioner’s costs of driving between lancaster and alexandria including gas car repairs insurance registration inspection washing and oil changes the disallowed travel_expenses and utilities were the rent and utilities expenses petitioner paid for his washington d c apartment in and the costs of his hotel rooms where he stayed when he worked in alexandria in the disallowed meals and entertainment_expenses are the costs of meals and entertainment petitioner incurred when he stayed in alexandria discussion we must decide whether petitioner may deduct the travel_expenses he incurred during and while working in alexandria away from his personal_residence in lancaster a taxpayer may not deduct personal living or family_expenses sec_262 an individual may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_162 services performed by an employee constitute a trade_or_business for purposes of sec_162 91_tc_352 in general_expenses incurred for a taxpayer’s daily meals_and_lodging and for commuting between the taxpayer’s residence and the taxpayer’s place of business are nondeductible personal expenses sec_262 see eg 389_us_299 326_us_465 54_tc_1210 affd per curiam 435_f2d_1290 1st cir see also sec_1_162-2 sec_1_262-1 income_tax regs by contrast traveling expenses including amounts expended for meals_and_lodging may be deducted if they are incurred while away from home5 in the pursuit of a trade_or_business sec_162 sec_262 to deduct a travel expense the taxpayer must show that he or she was away from home when he or she incurred the expense the expense is reasonable and necessary and the expense was incurred in pursuit of a trade_or_business commissioner v flowers supra pincite 4an employee is allowed to deduct unreimbursed employee_expenses as miscellaneous_itemized_deductions on schedule a subject_to the 2-percent limitation under sec_67 5for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest 389_us_299 113_tc_106 for income_tax purposes the term home in sec_162 means a taxpayer’s principal_place_of_business and not where the taxpayer’s personal_residence is located if different from the principal_place_of_business 85_tc_462 affd without published opinion 807_f2d_177 9th cir 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 an exception to the rule exists when a taxpayer accepts work away from the taxpayer’s personal_residence and the work is temporary rather than indefinite 358_us_59 under this exception a taxpayer’s tax_home becomes the vicinity of the taxpayer’s primary personal_residence in a real and substantial sense id see deamer v commissioner tcmemo_1984_63 affd 752_f2d_337 8th cir rohr v commissioner tcmemo_1982_117 work is temporary if it is foreseeable that the work will be terminated within a short_period mitchell v commissioner supra pincite conversely work is indefinite if the prospects are that the work will continue for an indefinite or substantially long period 305_f2d_221 9th cir 283_f2d_491 9th cir revg 32_tc_1368 work that starts as temporary can later become indefinite in which case the location of the taxpayer’s work becomes his or her tax_home 52_tc_1067 affd 438_f2d_643 3d cir kroll v commissioner supra pincite the taxpayer will not be treated as being temporarily away from home during any period of work if such period lasts more than year sec_162 it is presumed that a taxpayer will generally choose to live near his or her principal_place_of_business see 603_f2d_1292 8th cir the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses kroll v commissioner supra pincite where the taxpayer maintains two residences for his own convenience however such cost would be considered personal and not deductible sec_262 commissioner v flowers supra pincite the requirement that the travel expense be incurred in the pursuit of a trade_or_business means that the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors commissioner v flowers supra pincite thus the taxpayer must have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home id where a taxpayer has no business connections with the area of primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible 67_tc_824 55_tc_783 respondent asserts that in and petitioner’s employment with ida was indefinite not temporary and his tax_home was alexandria respondent concludes therefore that petitioner is not entitled to deduct expenses_incurred in driving between lancaster and alexandria or for meals_and_lodging expenses_incurred while staying in alexandria petitioner contends that respondent made no determination in the notice_of_deficiency that alexandria was his tax_home and did not raise the issue until a few days before the trial petitioners do not explicitly contend that respondent’s argument is new_matter on which respondent bears the burden_of_proof see eg 112_tc_183 rather petitioners appear to argue that respondent should be precluded from asserting that alexandria was petitioner’s tax_home because respondent’s delay in relying upon petitioner’s tax_home is unfair and prejudicial to petitioners nevertheless because petitioners represented themselves in these proceedings without benefit of counsel and because we conclude petitioners implicitly alleged that respondent’s tax_home argument was new_matter we shall address both arguments respondent discussed petitioner’s status as an employee and the location of his tax_home in the trial memorandum respondent submitted before the trial before the trial respondent conceded that petitioner was an independent_contractor and the only issue remaining to be tried was the location of petitioner’s tax_home petitioner was on notice before the trial that respondent was contending that alexandria was petitioner’s tax_home the tax_home issue was tried by consent of the parties and is properly before the court see rule b petitioners were not prejudiced by respondent’s argument that petitioner’s tax_home was in alexandria if the location of petitioner’s tax_home is new_matter within the meaning of rule a respondent must bear the burden_of_proof a new_theory that is presented to sustain an 6rule provides in part a general the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent as to affirmative defenses see rule adjustment made in the notice_of_deficiency is treated as new_matter when it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 a new_theory that merely clarifies or develops the original determination is not new_matter id in the notice_of_deficiency respondent treated petitioner as an employee of ida consistent with his reporting the compensation from ida as wages salaries tips etc on the returns consequently respondent disallowed all deductions petitioner claimed on schedule c for each year but allowed petitioner to deduct some of the items as unreimbursed employee_expenses on schedule a the notice_of_deficiency explained that deductions were not allowed on schedule c because petitioner had not established that he incurred or if he incurred paid the amounts for ordinary and necessary business purposes and that any amount qualifies as a business_expense as specified under the provisions of the internal_revenue_code the notice_of_deficiency raised two issues that are relevant here the first is whether petitioner was an independent_contractor entitled to fully deduct allowable expenses on schedule c or an employee of ida entitled to deduct the expense on schedule a subject_to the 2-percent limitation under sec_67 the second is whether any of the travel_expenses for which respondent did not allow any deduction were incurred for ordinary and necessary business purposes in the course of petitioner’s carrying_on_a_trade_or_business as either an independent_contractor or an employee of ida although sec_162 is not mentioned in the notice its provisions are implicit in respondent’s explanation that petitioner failed to establish that he incurred or paid the disallowed amounts for ordinary and necessary business purposes and that any amount qualifies as a business_expense as specified under the provisions of the internal_revenue_code the notice alerted petitioner to respondent’s challenge to the bona fides of the disallowed amounts as travel_expenses the factual bases and rationale required to establish that the amounts petitioner paid for driving between lancaster and alexandria and for lodging and meals while working in alexandria were ordinary and necessary business_expenses incurred in his business of providing services to ida as an independent_contractor are identical to the factual bases and rationale necessary to establish that they were ordinary and necessary business_expenses incurred in the business of providing services to ida as an employee in either case petitioner must show that he was away from home when he incurred the expense the expense is reasonable and necessary and the expense was incurred in pursuit of a trade_or_business commissioner v flowers u s pincite the issue of the location of petitioner’s tax_home is not new_matter under rule a moreover regardless of who bears the burden_of_proof the record establishes that petitioner’s tax_home for the years at issue was in alexandria beginning in petitioner worked exclusively for ida on a series of specialized projects that frequently required petitioner to work with classified information accessible only in the washington d c metropolitan area ida provided petitioner with work space and support staff in alexandria throughout the entire working relationship most of the time petitioner conducted his activities for ida in alexandria often he could only perform his services in alexandria eg when he needed access to classified information although petitioner performed some of his work for ida from his home in lancaster he could access nonsecure information only through his connection to ida’s computer network the record is devoid of any evidence that business exigencies ever required him to perform any of his services for ida in lancaster petitioner worked for ida for years and exclusively for ida beginning in petitioner’s relationship with ida was indefinite and not temporary and he had only personal reasons for maintaining his residence in lancaster petitioner’s tax_home for the years at issue was alexandria virginia the car and truck expenses and any claimed depreciation for using his car were petitioner’s personal expenses for driving between his residence in lancaster and his work in alexandria the travel_expenses and utilities were for his lodging when he stayed in alexandria and the meals and entertainment_expenses were his costs of meals and entertainment incurred when he stayed in alexandria petitioner did not incur the disallowed expenses while away from his tax_home in the course of his trade_or_business we hold that petitioners are not entitled to deduct the disputed items to reflect the foregoing and the parties’ concessions decision will be entered under rule
